11/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 21-0005


                                      PR 21-0005



 IN RE THE MOTION OF JORDAN PAUL
 CHASE FOR ADMISSION TO THE BAR OF                                    ORDER
 THE STATE OF MONTANA




      Jordan Paul Chase has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Chase has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jordan Paul Chase may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this        day of November, 2021.



                                                             Chief Justice


             FILED
             NOV 0 9 2021
           Bowen Greenwood
         Clerk of Supreme
                          Court
                                                        /76 /-2-,
            State of Montana
        4      " °4
                 3


eS2 4      2     1 4,
        Justices